Citation Nr: 1519699	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-25 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for anaplastic large cell lymphoma, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989.  He had service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran's Virtual VA and the Veterans Benefits Management electronic processing systems have been reviewed in conjunction with the current appeal.  They contain VA treatment records relevant to the issue on appeal.  The transcript of the personal hearing is in Virtual VA.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.

2.  Competent medical evidence of record indicates that the Veteran has a current diagnosis of anaplastic large cell lymphoma, a type of non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for establishing service connection for anaplastic large cell lymphoma have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.

The Veteran asserts that he has anaplastic large cell lymphoma which was caused by exposure to Agent Orange and other herbicides during his service in the Republic of Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In some circumstances, a disease associated with exposure to certain herbicide agents, such as Agent Orange, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), (d)(1), 3.309(e).  Diseases associated with such exposure include non-Hodgkin's lymphoma.  38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

In this case, the Veteran's personnel records show that he was stationed in the Republic of Vietnam from September 1969 to September 1970 and February 1971 to December 1971.  The Board therefore finds that exposure to herbicides in service can be presumed.  Id.

The Veteran's VA treatment records show that he was diagnosed with anaplastic large cell lymphoma, ALK negative in September 2012.  The RO requested a medical opinion regarding anaplastic large cell lymphoma, and in September 2012 a VA physician provided an opinion which stated that anaplastic large cell lymphoma, ALK negative was not caused or aggravated by any of the 14 types of lymphomas involving B-cells or any of the 5 types of leukemia.  The examiner failed, however, to address whether anaplastic large cell lymphoma was a type of non-Hodgkin's lymphoma, which is also a presumptive disease associated with herbicide exposure listed under 38 C.F.R. § 3.309(e).

The Board finds that further medical examination or opinion is unnecessary to decide the current claim.  Large cell lymphoma is "any of several types of non-Hodgkin lymphoma characterized by formation of malignant large lymphocytes in a diffuse pattern," and anaplastic large cell lymphoma is "a type of large cell lymphoma in which cells are anaplastic and growth is sinusoidal."  Dorland's Illustrated Medical Dictionary, 1086 (32nd ed. 2012).  As medical literature clearly indicates that anaplastic large cell lymphoma is a type of non-Hodgkin's lymphoma, the Veteran's current diagnosis is a presumptive disorder under 38 C.F.R. § 3.309(e).

As the Veteran is presumed to have been exposed to herbicide agents in service, and anaplastic large cell lymphoma is a disease that has been shown to be associated with exposure to herbicide agents, it is presumed that this disorder was incurred in service even without evidence of that disease during service.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, service connection for anaplastic large cell lymphoma, as secondary to herbicide exposure, is warranted.

ORDER

Entitlement to service connection for anaplastic large cell lymphoma is granted.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


